Citation Nr: 1223636	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  11-33 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for private medical services provided to the Veteran in association with his treatment at LeConte Medical Center on November 15, 2010; at Johnson City Medical Center (JCMC) from November 17, 2010 to November 24, 2010; and subsequent rehabilitation at Fort Sanders Sevier Nursing Home following appellant's discharge from JCMC.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1943 to March 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 determination by Department of Veterans Affairs (VA) Medical Center (MC) in Mountain Home, Tennessee, the agency of original jurisdiction (AOJ).  In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VAMC/AOJ.  VA will notify the appellant if any action on his part is required.


REMAND

The Veteran seeks payment or reimbursement for unauthorized medical expenses that he incurred in November 2010 in connection with admissions at LeConte Medical Center, JCMC, and Fort Sanders Sevier Nursing Home.  Review of the record shows that he sustained a left-sided hemothorax with multiple rib fractures on the left side in a motor vehicle accident and received initial emergency room treatment (including placement of a thoracostomy tube) at LeConte Medical Center on November 15, 2010.  He was transferred to JCMC Emergency Room on November 16, 2010, for further care (including anteriorly angled chest tube placement on November 16, 2010) and was hospitalized at this facility until November 24, 2010, when he was transported by ambulance to Fort Sanders Sevier Nursing Home for rehabilitation services.  A November 18, 2010, report from Mountain Home VAMC notes that the Veteran was "no longer considered trauma; however, unable to transfer at this time due to lack of beds."  

In June 2011, payment for treatment at JCMC on November 16, 2010, was approved and payment for treatment from November 17, 2010, to November 24, 2010, was denied.  In addition, the October 2011 statement of the case (SOC) notes that the Veteran's claim for payment for services rendered at LeConte Medical Center and Fort Sanders Sevier Nursing Home would be reviewed after balance due charges and medical documentation from these facilities had been received.  Such documentation has not been received and the portion of claim as to payment or reimbursement for treatment received at these facilities has not been accomplished.  [Thus, it would appear that the Veteran's claim as to payment or reimbursement for treatment received from LeConte Medical Center and Fort Sanders Sevier Nursing Home has been prematurely certified to the Board as it has not been fully adjudicated by the VAMC/AOJ.]

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  With the Veteran's cooperation (providing the necessary releases), the VAMC/AOJ should secure (1) the complete clinical records and (2) copies of any documents pertaining to communications with the AOJ regarding reimbursement or potential reimbursement for services received by the Veteran at LeConte Medical Center from November 15-16, 2010, JCMC from November 16-24, 2010 and subsequently from Fort Sanders Sevier Nursing Home following the Veteran's discharge from JCMC.

2.  The RO should then re-adjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental SOC (that provides an itemization of the services for which the Veteran has requested payment or reimbursement, the VAMC/AOJ determination as to each request, and the authority for such decision) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


